Williams, J. (dissenting):
The judgment should be affirmed, with costs.
The action was for the reformation and specific performance of a contract for the sale of real property. The contract was in writing and described the property as No. 18 William street, in the city of Auburn, and as being a lot about four rods front and two hundred feet deep. The lot was in fact about one hundred and seventy-six and eighty-eight one-hundredths feet deep, and varied in width *479from sixty-eight and sixty-four one-hundredths feet in front to eighty-five and eighty one-hundredths feet in the rear, and contained more land than as if the dimensions were as stated in the contract. The contract price was $10,500, of which $500 was paid upon the execution of the contract; $7,000 was to be secured by a purchase-money mortgage, and the balance to be paid in cash. The defendant refused to give the mortgage or pay the cash balance of the purchase price because the property was fourteen and twenty one-hundredths feet short in depth. Objection was also made that a search showing the property free from incumbrance was not produced and that there were, in fact, two unpaid mortgages upon the property. These two mortgages were, however, to be paid from the purchase money when received from defendant, and when so paid the search would show the discharge thereof. The plaintiff sought to compel defendant to carryout the contract and incidentally to have the contract reformed if necessary. The defendant sought to recover back the $500 of purchase money paid by her.
The only important question in the case relates to the depth of the lot sold. The court found that the description in the contract was a general one only, not understood to be accurate as to dimensions, and that the defendant prior to the execution of the agreement had viewed the premises, and knew where the boundaries were, they being well defined, and that the dimensions were inserted in the contract by mistake of the scrivener and the mutual mistake of the parties. If these findings of fact were supported by the evidence the plaintiff was entitled to the relief afforded her by the judgment directed by'the court. There was abundant evidence to support the finding that defendant had seen the property and knew where the boundaries were. There was some conflict on the subject, but these facts were properly found by the court.
The plaintiff lived at Buffalo and put this property for sale in the hands of a real estate agent of Auburn, Mr. Hoyt. The property was advertised for sale in the daily papers at Auburn, and was therein stated to be sixty-six feet front and rear and one hundred and sixty-five feet in depth, and the first time defendant went to Mr. Hoyt’s office and talked about this sale this advertisement was read to her by Mr. Cowell, who was in the employ of Mr. Hoyt. It seems it in. some way got into Mr. Hoyt’s register that the lot was about sixty-*480six feet front by two hundred feet deep, and this description was taken from that register and put in the contract. It was said at the time that the description was not accurate, but an accurate description would be put in the deed. Mr. Hoyt denied having told defendant at various times that the lot was two hundred feet deep, while she claimed he did.
I think the court was justified in finding the facts as it did, and that the judgment based thereon, directed by the court, should be affirmed.
Judgment reversed and new trial ordered, with costs to the appellant to abide event upon questions of law and fact.